Citation Nr: 0006218	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-12 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
residuals herniated intervertebral disc, L4-5, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1942 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veteran's Affairs (VA).  A notice of disagreement was 
received in May 1998, a statement of the case was issued in 
May 1998, and a substantive appeal was received in June 1998.   
 
The Board notes that in June 1998, the veteran filed a claim 
of entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disability (TDIU).  The matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service connected intervertebral disc syndrome 
of L4-5 results in a disability picture which more nearly 
approximates intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with pain and 
demonstrable muscle spasm, extremely limited motion and 
decreased right patella reflex with little intermittent 
relief.


CONCLUSION OF LAW

The schedular criteria for a disability rating of 60 percent 
for the veteran's service-connected residuals herniated 
intervertebral disc L4-5 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  His assertion that his service-connected 
disability has worsened is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  After reviewing the claims file, the 
Board further finds that the duty to assist the veteran has 
been met and that the record as it stands allows for an 
equitable determination of the veteran's appeal.  38 U.S.C.A. 
§ 5107(a). 

In assessing the veteran's disability, the Board reviews the 
evaluation as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. §  4.7.  

The veteran's disability is rated under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5293 which provides for a 40 
percent rating when severe; recurring attacks, with 
intermittent relief.  The next higher and highest rating 
available under this Code is 60 percent for pronounced 
intervertebral disc syndrome; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

In the instant case, the veteran is currently assigned a 40 
percent rating for a low back disorder.  He was granted 
service connection effective October 1953 for a herniated 
disc at L4-5, which was increased to 40 percent in 1974.  The 
veteran has reported increasing severity of symptoms over the 
past several years and has stated that he can no longer 
perform simple activities such as walking long distances.  

The veteran was afforded a VA examination in November 1997, 
he complained of constant low back pain that radiated to both 
hips.  He reported that the pain that still radiated down his 
leg sometimes but was worse in his hips.  He said he could 
not walk more than 15-20 steps and had trouble sitting and 
standing.  He was able to drive a car.  The VA examiner noted 
no tenderness to palpation but there was evidence of 
extremely limited motion.  Forward flexion was limited to 30 
degrees and right and left lateral bending was limited to 5 
degrees, both due to muscular spasm and pain.  There was no 
sciatic notch tenderness but the patella reflex on the right 
was diminished.  Ankle reflexes were active and equal.  
Straight leg raising was positive.  The examiner also noted 
that a previous magnetic resonance imaging (MRI) had shown 
degenerative disc disease with multiple disc herniations and 
spinal stenosis.  

In reviewing the VA examination findings and the veteran's 
statements, the Board is persuaded that the resulting 
disability picture more nearly approximates that of 
pronounced intervertebral disc syndrome.  The veteran's 
complaints of pain are credible and fully supported by the 
examination findings.  Significantly, motion was severely 
restricted.  Moreover, there was clinical evidence of muscle 
spasm and some neurological symptomatology.  While the 
examination did not appear to show absent ankle jerk, the 
overall examination results do more nearly approximate a 
pronounced syndrome.  Under 38 C.F.R. § 4.7, a 60 percent 
rating is therefore warranted.  As noted above, a 60 percent 
rating is the highest available under Diagnostic Code 5293.  
No other Code is applicable to the veteran's disability. 

The Board notes that, as the veteran has been assigned the 
maximum rating available under this particular diagnostic 
code, further evaluation of functional loss due to pain under 
38 C.F.R. §§ 4.40 and 4.45 is not for consideration here.  
See Johnston v. Brown 10 Vet. App. 80, 85 (1997).   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 60 percent rating for service-connected 
residuals intervertebral disc L4-5 is warranted.  To this 
extent, the appeal is granted.  



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

